Spain, J.
Appeal from an order of the Family Court of Greene County (Lalor, J.), entered June 11, 2001, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 7, to adjudicate respondent a person in need of supervision.
In response to a petition filed to have him adjudicated a person in need of supervision, respondent appeared before Family Court and admitted certain allegations in the petition, including possessing tobacco at school, while denying others. After a fact-finding hearing, Family Court determined respondent to be a person in need of supervision. A dispositional hearing was held and Family Court, relying in part upon respondent’s admissions, initially directed respondent to be placed in the custody of the Greene County Department of Social Services and, subsequently, by amended order of fact-finding and disposition, directed that respondent be placed in a group home for a one-year period.
Inasmuch as the record reflects that respondent was not advised of his right to remain silent prior to his in-court admissions (see Family Ct Act § 741 [a]; Matter of Nichole A., 300 AD2d 947, 948 [2002]), respondent’s adjudication as a person in need of supervision must be reversed and the order of disposition vacated (see Matter of Nichole A., supra at 948; Matter of Ashley A., 296 AD2d 627, 628 [2002]; Matter of Jodi VV., 295 AD2d 659, 660 [2002]; Matter of Shaun U., 288 AD2d 708, 709 [2001]).
Cardona, EJ., Mercure, Carpinello and Lahtinen, JJ., concur. Ordered that the order is reversed, on the law, without costs, and matter remitted to the Family Court of Greene County for further proceedings not inconsistent with this Court’s decision.